Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 1, does “the same” (line 8) mean that all of the structure of the “lateral sway calibration module” and the “vertical sway calibration module” is identical in its entirety; or maybe the same only to the extent depicted by each having “two … and a screw” (lines 9-11)?   
	As to claim 1, does “the rack” (line 19) relate to only 1 of the 2 racks of lines 8-11; or is it meant to relate to each of those 2 racks of lines 8-11?  Understand, lines 8-11 call for 2 different racks, but line 19 refers to only one (“the rack”).
	As to claim 1, does “the driving motor” (line 21) relate to only 1 of the 2 driving motors of lines 8-11, or is it meant to relate to each of those 2 driving motors of lines 8-11?  Understand, lines 8-11 call for 2 different motors, but line 21 refers to only one (“the driving motor”).
As to claim 1, does “the sway fixed base” (line 22) relate to only 1 of the 2 sway fixed bases of lines 8-11, or is it meant to relate to each of those 2 sway fixed bases of lines 8-11?  Understand, lines 8-11 call for 2 different sway fixed bases, but line 22 refers to only one (“the sway fixed bases”).
As to claim 1, does “the screw” (line 22) relate to only 1 of the 2 screws of lines 8-11, or is it meant to relate to each of the 2 screws of lines 8-11?  Understand, lines 8-11 call for 2 screws, but line 22 refers to only one (“the screw”).


Replacement drawing filed 9/14/21 has been approved.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861